 



Exhibit 10.2(5)(a)

BELO

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

As Amended and Restated Effective January 1, 2004



1.        Purpose and Nature of the Plan.



  (a)        The purpose of the Supplemental Executive Retirement Plan is to
provide certain employees of Belo and its subsidiaries with supplemental
retirement income upon retirement or other termination of employment. The
provisions of the Plan as amended and restated effective January 1, 2004, will
apply to each employee who is a participant in the Plan on and after such date.
Benefits under the Plan for participants who retired or otherwise terminated
employment prior to such date will be determined under the terms of the Plan as
in effect on December 31, 2003.     (b)        The Plan is an individual account
plan, and the benefit payable under the Plan to a Participant at any time is the
vested balance of the Participant’s account established under Section 6,
notwithstanding the provisions of Sections 4 and 5. The benefits described in
Sections 4 and 5 are “target benefits,” which are merely the means by which the
Committee determines the amount that Belo will contribute to the Plan on behalf
of employees participating in the Plan with respect to such benefits and are not
the benefits to be paid by the Plan.



2.        Definitions. The following definitions are used throughout the Plan.



  (a)        Belo means Belo Corp., a Delaware corporation. The term “Belo
subsidiary” means (i) any corporation of which at least 80% of the total
combined voting power of all outstanding shares of stock is owned directly or
indirectly by Belo, (ii) any partnership of which at least 80% of the profits
interest or capital interest is owned directly or indirectly by Belo and
(iii) any other entity of which at least 80% of the total equity interest is
owned directly or indirectly by Belo.     (b)        Board of Directors means
the Board of Directors of Belo.     (c)        Cause means any intentional act
of fraud, embezzlement, or theft committed by a Participant in the course of the
Participant’s employment by Belo or any Belo subsidiary or any intentional
misconduct engaged in by the Participant which is materially injurious to the
business, reputation or property of Belo or any Belo subsidiary.     (d)  
     Code means the Internal Revenue Code of 1986, as amended and in effect from
time to time.     (e)        Committee means the Compensation Committee of the
Board of Directors or any successor committee appointed by the Board of
Directors to administer the Plan.

 



--------------------------------------------------------------------------------



 





  (f)        ERISA means the Employee Retirement Income Security Act of 1974, as
amended.     (g)        Final Monthly Compensation means the final monthly
compensation of a Participant determined in the same manner as under the
provisions of the Pension Plan without regard to whether the Participant is also
a participant in the Pension Plan, except that (i) the limitation on
compensation under Section 401(a)(17) of the Code will not be taken into account
and (ii) with respect to a Participant who participates in a Belo annual
incentive compensation plan, compensation paid after 1999 will include the
amount of the Participant’s target incentive cash compensation under such annual
incentive compensation plan rather than the amount of the actual incentive cash
compensation payment.     (h)        Participant means an employee who is
eligible to receive benefits under the Plan. The term “Participant” will include
the beneficiary of a deceased Participant, unless the context clearly requires a
different interpretation.     (i)        Pension Plan means The G. B. Dealey
Retirement Pension Plan, as amended from time to time, which is a defined
benefit pension plan that is sponsored by Belo and is intended to qualify under
Section 401(a) of the Code.     (j)        Plan means the Belo Supplemental
Executive Retirement Plan as set forth herein and as amended from time to time.
    (k)        Plan Year means the calendar year.     (l)        SRP means The
Providence Journal Company Supplemental Retirement Plan.



3.        Eligibility. The Committee will designate from time to time those
employees of Belo or any Belo subsidiary who are eligible to participate in the
Plan and will specify whether an eligible employee will receive the benefit
described in Section 4 or the benefit described in Section 5. An employee who
has been designated as eligible to participate in the Plan will cease to be
eligible for future benefits as of any date specified by the Committee, subject
to the provisions of Section 6(d).   4.        Supplemental Retirement Benefit.



  (a)        As soon as practicable after an employee becomes a Participant with
respect to the target benefit described in this Section, the Committee will
determine the Participant’s projected annual Final Monthly Compensation on the
assumption that the Participant will remain employed by Belo or a Belo
subsidiary through the last day of the month in which the Participant attains
age 65.     (b)        The Committee will also determine the projected annual
retirement benefit that will be paid to the Participant under the terms of the
Pension Plan as a straight-life annuity on the assumption that the Participant
will remain employed

 



--------------------------------------------------------------------------------



 





      by Belo or a Belo subsidiary through the last day of the month in which
the Participant attains age 65 and will begin to receive retirement benefits
immediately thereafter. If a Participant is not an active participant in the
Pension Plan, the Committee will determine the projected annual retirement
benefit that would be paid to the Participant as if the Participant were an
active participant in the Pension Plan, on the basis of the assumptions set
forth in the preceding sentence and such years of benefit accrual service as the
Committee determines should be credited to the Participant for this purpose.    
(c)        The target benefit for each Participant under this Section will be an
annual benefit payable as a straight-life annuity, beginning on the first day of
the month immediately following the month in which the Participant attains age
65, in an amount equal to the greater of:



    (i) (A) 60% of the Participant’s annual Final Monthly Compensation
determined under Section 4(a) reduced (but not below zero) by 100% of the
Participant’s projected annual retirement benefit determined under Section 4(b),
multiplied by a fraction (not to exceed one) the numerator of which is the
number of years of Plan participation that the Participant will have completed
if the Participant participates continuously in the Plan until reaching age 65
and the denominator of which is 10; and       (ii) a projected annual benefit
calculated in the same manner as the restoration benefit described in Section 5.



5.        Restoration Benefit.



  (a)        As soon as practicable after an employee becomes a Participant with
respect to the target benefit described in this Section, the Committee will
determine (i) the amount of the Participant’s projected annual Final Monthly
Compensation on the assumption that the Participant will remain employed by Belo
or a Belo subsidiary through the last day of the month in which the Participant
attains age 65 and (ii) the projected annual retirement benefit that would be
paid to the Participant from the Pension Plan based on such projected annual
Final Monthly Compensation, and without regard to any limitation on benefits
under Section 415 of the Code, in the form of a straight-life annuity beginning
on the first day of the month immediately following the month in which the
Participant attains age 65.     (b)        The Committee will also determine the
projected annual retirement benefit that will be paid to the Participant under
the terms of the Pension Plan as a straight-life annuity on the assumption that
the Participant will remain employed by Belo or a Belo subsidiary through the
last day of the month in which the Participant attains age 65 and will begin to
receive retirement benefits immediately thereafter.

 



--------------------------------------------------------------------------------



 





  (c)        If a Participant is not an active participant in the Pension Plan,
the Committee will determine the projected annual retirement benefit that would
be paid to the Participant under Section 5(a) and Section 5(b) as if the
Participant were an active participant in the Pension Plan, on the basis of the
assumptions set forth in such Sections and on the basis of such years of benefit
accrual service as the Committee determines should be credited to the
Participant for this purpose.     (d)        The target benefit for each
Participant under this Section will be the value of an annual benefit payable as
a straight-life annuity beginning on the first day of the month immediately
following the month in which the Participant attains age 65 in an amount equal
to (i) the difference between the value of the annual benefit determined under
Section 5(a) and the value of the annual benefit determined under Section 5(b),
multiplied by (ii) a fraction (not to exceed one) the numerator of which is the
number of years of Plan participation that the Participant will have completed
if the Participant participates continuously in the Plan until reaching age 65
and the denominator of which is 10.



6.        Participant Accounts; Contribution and Earnings Credits.



  (a)        The Committee will determine the amount Belo would be required to
contribute each Plan Year on behalf of a Participant in order to fully fund, as
of the last day of the month in which the Participant attains age 65, the
Participant’s target benefit described in Section 4 or Section 5, as applicable.
Belo will establish on its books an account for each Participant and will credit
annually to each Participant’s account the amount of the contribution determined
by the Committee as necessary to fund such benefits for the Participant, plus
earnings on such contributions determined by applying the earnings factor
specified by the Committee. The Committee will review no less frequently than
once every three years the assumptions used in determining each Participant’s
target benefit described in Section 4 or Section 5 and the balance credited to
each Participant’s account and in its discretion may make any changes to the
contribution and earnings credits to a Participant’s account that it determines
are appropriate as a result of such review.     (b)        With respect to a
Participant who agreed to the transfer of his SRP benefit to the Plan, the value
of the Participant’s SRP benefit was credited to the Participant’s account as
the opening balance of the account on January 1, 2000, and was taken into
account in determining the amount Belo would be required to contribute to fund
the Participant’s target benefit. The value of the Participant’s SRP benefit for
this purpose was equal to the cash contribution made by Belo in February 1997 to
Fleet National Bank, as trustee of the Belo Holdings, Inc. Benefits Trust, to
fully fund the Participant’s SRP benefit, as adjusted for investment gains and
losses through December 31, 1999.     (c)        Notwithstanding the provisions
of Section 6(a), if Belo with the concurrence of the Committee either invests
corporate funds in investments that are designated for the purpose of providing
a Participant’s Plan benefit or

 



--------------------------------------------------------------------------------



 





      establishes a trust described in Section 11(c) for the purpose of
providing Plan benefits, the actual earnings of such corporate or trust fund
investments will be credited to the Participant’s account instead of the
earnings produced by the Committee’s earnings factor, even though such actual
earnings may be more or less than the earnings that would be credited using the
earnings factor specified by the Committee. For purposes of this provision, the
Belo Holdings, Inc. Benefits Trust established on February 28, 1997, with Fleet
National Bank, as trustee, will be a trust described in Section 11(c) with
respect to a Participant described in Section 6(b).     (d)        Annual
contributions will be credited to the Participant’s account as of a date
selected by Belo, but not later than 90 days after the end of the Plan Year for
which the contribution is to be credited. Except as otherwise provided in this
Section 6(d), contributions will be credited for each full Plan Year in which
the Participant participates in the Plan. If a Participant first becomes
eligible to participate on a date other than the first day of the Plan Year or
attains age 65, retires or otherwise terminates employment or ceases to be
eligible for future benefits on a date other than the last day of the Plan Year,
the Committee will determine whether any contributions are to be credited for
such Plan Year and the amount of any such contributions. For purposes of the
Plan, a Participant who becomes eligible for benefits under any long term
disability plan maintained by Belo or any Belo subsidiary will be regarded as
having terminated employment on the date as of which disability benefits begin.
Earnings will continue to be credited to a Participant’s account until the
Participant’s Plan benefit is paid, even though contributions cease to be
credited as of an earlier date.     (e)        In addition to the contribution
credits described in Section 6(a), there has been credited to the account of
each employee who was a Participant on January 1, 2000, and who was a
participant in the Management Security Plan of A. H. Belo Corporation and
Affiliated Companies (“MSP”) on December 31, 1999, an additional amount equal to
the Participant’s lump sum benefit under the MSP (as determined under the
provisions of the MSP as amended in December 1999), and there will be credited
to each such Participant the additional amounts, if any, that are set forth on
Exhibit A to the Plan. The Participant’s lump sum benefit under the MSP was
credited to the Participant’s account as of January 1, 2000, and the additional
amounts will be credited as of the dates set forth on Exhibit A. Earnings will
be credited to these additional amounts in the same manner as all other amounts
credited to the Participant’s account. All amounts credited to a Participant’s
account under this Section 6(e) will be used to fund the Participant’s target
benefit and will not be used to provide a benefit in addition to the target
benefit.     (f)        In addition to the contribution credits described in
Section 6(a), there has been credited to the account of each employee (i) who
was a Participant on December 31, 2003, with respect to the supplemental benefit
described in Section 4, (ii) whose participation in such supplemental benefit
was discontinued by the Committee as of December 31, 2003, and (iii) who
continued to participate

 



--------------------------------------------------------------------------------



 





      in the Plan on January 1, 2004, with respect to the restoration benefit
described in Section 5, an additional amount estimated by the Committee to be
equal to the present value of the difference between (A) the projected target
benefit under Section 4(c)(i) that the Participant would have earned for years
after 2003 until age 65 in the absence of the discontinuance of the supplemental
benefit and (B) the Participant’s projected target benefit under Section
4(c)(ii) for years after 2003 until age 65.



7.        Vesting. Subject to the rights of general creditors as set forth in
Section 11 and the right of Belo to discontinue the Plan as provided in Section
14, a Participant will be vested in the balance of his account attributable to
the target benefits described in Section 4 and Section 5, as applicable, only if
he has completed at least three years of service (a year of service for this
purpose will be determined in the same manner as under the Pension Plan without
regard to whether the Participant is also an active participant in the Pension
Plan), unless the Participant’s employment with Belo or any Belo subsidiary is
terminated for Cause. If a Participant is terminated for Cause, the
Participant’s Plan benefit will be forfeited and the Participant will not be
entitled to any benefit under the Plan. In addition, a Participant will be fully
vested in his Plan benefit if he dies or becomes eligible for benefits under any
long term disability plan maintained by Belo or any Belo subsidiary.   8.  
     Commencement of Benefits. Payment of a Participant’s vested interest in his
Plan benefit will be made or will begin as soon as practicable following the
Participant’s termination of employment unless the Participant elects in writing
at least six months prior to termination of employment, in accordance with
procedures established by the Committee, to defer payment of his benefit to a
later date (but not later than the first day of the month following attainment
of age 65). A Participant’s election to defer payment of his benefit to a later
date will be irrevocable and may not be changed after it has been received by
the Committee.   9.        Form of Benefits.



  (a)        A Participant’s Plan benefit will be paid in a single lump sum
payment, unless the Participant elects in writing at least six months prior to
his termination of employment, in accordance with procedures established by the
Committee, to receive his Plan benefit in one of the following optional forms,
each of which will be actuarially equivalent to the Participant’s account
balance as of the date of benefit commencement: (i) a joint and survivor annuity
that pays monthly benefits for the life of the Participant and on the death of
the Participant pays 50% of such monthly benefit to the spouse to whom the
Participant was married when annuity payments began, if such spouse survives the
Participant, for the life of such spouse; (ii) a straight-life annuity that pays
monthly benefits for the life of the Participant and pays no further benefits
following the Participant’s death; or (iii) an annuity that pays monthly
benefits for the life of the Participant and in the event that the Participant
dies before 120 monthly benefit payments have been made, continues to pay
monthly payments in the same amount to the beneficiary designated by the
Participant before benefit payments began, until a total of 120

 



--------------------------------------------------------------------------------



 





      monthly payments have been made to the Participant and the Participant’s
beneficiary.     (b)        Any annuity elected by a Participant or by a
beneficiary pursuant to Section 10 will be paid from the Participant’s account
established under Section 6, and Belo will not purchase any form of annuity
contract from an insurance company or other third party. In the event the
balance of the Participant’s account is insufficient to continue the monthly
payments being made under the form of annuity elected by the Participant or
beneficiary (because the individual receiving the payments outlives the life
expectancy used in determining the amount of the monthly payments or because of
any other reason), Belo will credit such additional amounts to the Participant’s
account as may be necessary to provide to the Participant or beneficiary the
remaining payments due under the annuity. Upon the death of both the Participant
and beneficiary, any balance remaining in the Participant’s account will revert
to Belo and may be used by Belo for any purpose.     (c)        A Participant or
beneficiary who is receiving monthly annuity payments may elect at any time to
receive in a single lump sum payment an amount equal to 90% of the actuarially
equivalent value of the unpaid portion of the annuity.     (d)        In
determining the actuarial equivalence of forms of benefit under this Section,
the Committee will adopt from time to time such actuarial assumptions and other
factors as it determines to be appropriate.



10.        Death Benefits.



  (a)        Upon the death of a Participant who is receiving a Plan benefit,
the Plan benefit will continue to be paid (if at all) in accordance with the
form of payment elected by the Participant under Section 9.     (b)        If a
Participant who is entitled to receive a Plan benefit dies before payment of
such benefit begins, the Plan benefit will be paid as a death benefit to the
beneficiary designated by the Participant (who may or may not be the
Participant’s spouse) in accordance with procedures established by the Committee
or, in the event the Participant has not designated any beneficiary, to the
Participant’s surviving spouse, if any, and if none, to the Participant’s
estate. The death benefit payable pursuant to this Section will be paid in a
lump sum payment as soon as practicable after the Participant’s death.



11.        Funding of Benefits.



  (a)        The Plan will be unfunded. All benefits payable to a Participant
under the Plan will be paid from the general assets of Belo or any Belo
subsidiary that employed the Participant, and nothing contained in the Plan will
require Belo or any Belo subsidiary to set aside or hold in trust any funds for
the benefit of a Participant, who will have the status of a general unsecured
creditor with respect to the obligation of Belo to make payments under the Plan.
Any funds of Belo or

 



--------------------------------------------------------------------------------



 





      any Belo subsidiary available to pay benefits under the Plan will be
subject to the claims of general creditors of Belo or such subsidiary and may be
used for any purpose by Belo or such subsidiary.     (b)        If the Plan
benefit payable to a Participant is attributable to periods of employment with
Belo and/or one or more subsidiaries of Belo, the Committee may allocate
liability for the payment of the benefit among Belo and one or more subsidiaries
in any manner the Committee, in its sole discretion, determines to be
appropriate.     (c)        Notwithstanding the provisions of Section 11(a),
Belo may, at the direction and in the absolute discretion, of the Committee,
transfer to the trustee of one or more trusts established for the benefit of one
or more Participants assets from which all or a portion of the benefits provided
under the Plan will be satisfied, provided that such assets held in trust will
at all times be subject to the claims of general unsecured creditors of Belo and
the subsidiaries of Belo, and no Participant will at any time have a prior claim
to such assets. To the extent that Plan benefits are paid from any such trust,
Belo and each Belo subsidiary will be relieved of all liability for such Plan
benefits.



12.        Administration of the Plan.



  (a)        The Committee will administer the Plan and will have the full
authority and discretion to accomplish that purpose, including without
limitation, the authority and discretion to (i) interpret the Plan and correct
any defect, supply any omission or reconcile any inconsistency or ambiguity in
the Plan in the manner and to the extent that the Committee deems desirable to
carry the purpose of the Plan, (ii) resolve all questions relating to the
eligibility of employees to become Participants, (iii) determine the amount of
benefits payable to Participants and authorize and direct Belo with respect to
the payment of benefits under the Plan, (iv) make all other determinations and
resolve all questions of fact necessary or advisable for the administration of
the Plan, and (v) make, amend and rescind such rules as it deems necessary for
the proper administration of the Plan. The Committee will keep a written record
of its action and proceedings regarding the Plan and all dates, records and
documents relating to its administration of the Plan. The Committee may, from
time to time, delegate to one or more of its members and to any other persons
any of its rights, duties and responsibilities with respect to the
administration of the Plan and may terminate any such delegation upon such
notice as the Committee determines to be appropriate.     (b)        In
determining the amount of a Participant’s target benefit described in Section 4
or Section 5, the Committee will adopt, with the advice of actuaries or such
other consultants as it may select, such assumptions as in its sole discretion
it determines to be necessary, desirable or appropriate as to interest rates,
mortality, rates of inflation, increases in Participant compensation and any
other matter that the Committee deems relevant in making the calculations
required under the Plan. The Committee may revise any such assumptions from time
to time to the extent

 



--------------------------------------------------------------------------------



 





      that the Committee deems necessary, desirable or appropriate, and any such
revised assumptions will be taken into account in determining the amount of
future contribution credits required to provide a Participant’s Plan benefit.
The Committee’s determinations made under Section 4 and Section 5 will be
binding and conclusive on Belo and on each Participant     (c)        Any action
taken or determination made by the Committee will, except as otherwise provided
in Section 13 below, be conclusive on all parties. No member of the Committee
will vote on any matter relating specifically to such member. In the event that
a majority of the members of the Committee will be specifically affected by any
action proposed to be taken (as opposed to being affected in the same manner as
each other Participant in the Plan), such action will be taken by the Board of
Directors.



13.        Claims Procedure.



  (a)        If a Participant does not receive the benefits which he believes he
is entitled to receive under the Plan, he may file a claim for benefits with the
Human Resources Department of the Company. All claims will be made in writing
and will be signed by the claimant. If the claimant does not furnish sufficient
information to determine the validity of the claim, the Human Resources
Department will indicate to the claimant any additional information which is
required.     (b)        Each claim will be approved or disapproved by the Human
Resources Department within 90 days following the receipt of the information
necessary to process the claim. In the event the Human Resources Department
denies a claim for benefits in whole or in part, the Human Resources Department
will notify the claimant in writing of the denial of the claim. Such notice by
the Human Resources Department will also set forth, in a manner calculated to be
understood by the claimant, the specific reason for such denial, the specific
Plan provisions on which the denial is based, a description of any additional
material or information necessary to perfect the claim with an explanation of
why such material or information is necessary, and an explanation of the Plan’s
claim review procedure as set forth below. If no action is taken by the Human
Resources Department on a claim within 90 days, the claim will be deemed to be
denied for purposes of the review procedure.     (c)        A claimant may
appeal a denial of his claim by requesting a review of the decision by the
Committee or a person designated by the Committee. An appeal must be submitted
in writing within six months after the denial and must (i) request a review of
the claim for benefits under the Plan, (ii) set forth all of the grounds upon
which the claimant’s request for review is based and any facts in support
thereof, and (iii) set forth any issues or comments which the claimant deems
pertinent to the appeal. The Committee or the named fiduciary designated by the
Committee will make a full and fair review of each appeal and any written
materials submitted in connection with the appeal. The Committee or the named

 



--------------------------------------------------------------------------------



 





      fiduciary designated by the Committee will act upon each appeal within
60 days after receipt thereof unless special circumstances require an extension
of the time for processing, in which case a decision will be rendered as soon as
possible but not later than 120 days after the appeal is received. The claimant
will be given the opportunity to review pertinent documents or materials upon
submission of a written request to the Committee or named fiduciary, provided
the Committee or named fiduciary finds the requested documents or materials are
pertinent to the appeal. On the basis of its review, the Committee or named
fiduciary will make an independent determination of the claimant’s eligibility
for benefits under the Plan. The decision of the Committee or named fiduciary on
any claim for benefits will be final and conclusive upon all parties thereto. In
the event the Committee or named fiduciary denies an appeal in whole or in part,
it will give written notice of the decision to the claimant, which notice will
set forth in a manner calculated to be understood by the claimant the specific
reasons for such denial and which will make specific reference to the pertinent
Plan provisions on which the decision was based.



14.        Miscellaneous.



  (a)        Nothing in the Plan will confer upon a Participant the right to
continue in the employ of Belo or any Belo subsidiary or will limit or restrict
the right of Belo or any Belo subsidiary to terminate the employment of a
Participant at any time with or without cause.     (b)        Except as
otherwise provided in the Plan, no right or benefit under the Plan will be
subject to anticipation, alienation, sale, assignment, pledge, encumbrance or
charge, and any attempt to anticipate, alienate, sell, assign, pledge, encumber
or charge such right or benefit will be void. No such right or benefit will in
any manner be subject to the debts, liabilities or torts of a Participant.    
(c)        The Plan may be amended at any time by the Committee. The Plan may
also be amended or terminated by the Board of Directors at any time. No action
taken by the Committee to amend the Plan or by the Board of Directors to amend
or terminate the Plan will have the effect of decreasing a Participant’s account
balance as of the date of such action.     (d)        The Plan is intended to
provide benefits for “management or highly compensated” employees within the
meaning of Sections 201, 301 and 401 of ERISA, and therefore to be exempt from
the provisions of Parts 2, 3 and 4 of Title I of ERISA. Accordingly, the Plan
will terminate and no further benefits will accrue hereunder in the event it is
determined by a court of competent jurisdiction or by an opinion of counsel that
the Plan constitutes an employee pension benefit plan within the meaning of
Section 3(2) of ERISA, which is not so exempt. In addition, in the absolute
discretion of the Committee, and notwithstanding Section 9 or any other
provision of the Plan, the benefit of each Participant

 



--------------------------------------------------------------------------------



 





      accrued under such balance of the Plan on the date of termination of the
Plan will be paid immediately to such Participant in a single lump sum cash
payment.     (e)        If any provision in the Plan is held by a court of
competent jurisdiction to be invalid, void or unenforceable, the remaining
provisions will nevertheless continue in full force and effect without being
impaired or invalidated in any way.     (f)        The Plan will be construed
and governed in all respects in accordance with applicable federal law and, to
the extent not preempted by such federal law, in accordance with the laws of the
State of Delaware, including without limitation, the Delaware statute of
limitations, but without giving effect to the principles of conflicts of laws of
such state.



    Executed at Dallas, Texas, this 27th day of February 2004.

                  BELO CORP.                   By   /s/ Marian Spitzberg        

--------------------------------------------------------------------------------

        Name:
Title:   Marian Spitzberg
Senior Vice President/Human
Resources

 